DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The rejections of claim 41 are moot in view of the cancelation of the claim.
The rejection of claims 27-31 and 40-60 under 35 USC 112, first paragraph, under written description, is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 27-31, 40-46, 48, and 52-60 under 35 USC 112, first paragraph, under enablement, is withdrawn in view of the amendment to or cancelation of the claims. Note claims 47 and 49-51 remain rejected.

Claim Interpretation
	Claim 27 requires that at least two of the substitutions of the soluble high affinity SIRPα polypeptide be selected from those specified: 31T, 31S or 31F; 53R; 54Q; 56P or 56R; 66T or 66G; and 68R.  That means that any claim depending therefrom also must have at least two of these substitutions.

Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  claims 31 and 32 list the substitutions as “….66T or 66G; and 68R; 92I; 94L or 94V; and 103V. Based on the amendment to claims 27-29, the addition of new claim 61, and the recitation in claims 31 and 32 of two occurrences of  “and” in the last line, it appears that Applicant may have intended to delete the section beginning with “92I” through the end of the claim.  Appropriate correction is required.

Sequence Listing
As stated in the previous Office action, the substitute Sequence Listing filed 7/6/20 introduces new matter. Applicant requested in the response filed 9/10/20 that this substitute Sequence Listing be withdrawn. Unfortunately, it appears the USPTO itself is not able to do this.  As a result, in order to comply with the requirement that no new matter be added, Applicant is 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-32, 37(xi), 38(xi), 40 and 42--61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,944,911. 
Although the claims at issue are not identical, they are not patentably distinct from each other because while the species of high affinity SIRPα, SEQ ID NO:10, of the patented claims is different from the elected specie, it is encompassed by the genus of high affinity SIRPα polypeptides of the instant claims. 


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47 and 49-51 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of using the soluble high affinity SIRPα polypeptide to increasing phagocytosis of a CD47-expressing cell wherein the high affinity SIRPα polypeptide is fused to an IgG Fc domain or is administered in the presence of an antibody that selectively binds the cell and comprises an Fc domain, does not reasonably provide enablement for a method of increasing phagocytosis of a CD47-expressing cell wherein the high affinity SIRPα polypeptide is not fused to an IgG Fc domain or is not administered in the presence of an antibody that selectively binds the cell and comprises an Fc domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons set forth in the previous Office action and recast here in view of the removal of a portion of the previous rejection due to amendment of the claims. 
Claims 47-51 are drawn to a method of increasing phagocytosis of a cell expressing human CD47 by contacting the cell with a composition comprising the soluble high affinity SIRPα polypeptide of claim 27 and a pharmaceutically acceptable excipient.  However, it reasonably appears that the high affinity SIRPα polypeptide by itself is insufficient to induce phagocytosis. It is stated in the specification in paragraph [00134] “We created SIRPα variants that bind to CD47 with an approximately 50,000-fold increase in affinity relative to wild-type SIRPα polypeptide. When produced as multimeric high affinity SIRPα-Fc fusion proteins, the variants act as single agents to induce phagocytosis in vitro and reduce growth of human tumors in vivo. While single domain high-affinity SIRPα monomers are not sufficient to induce maximal phagocytosis on their own, they greatly enhance the efficacy of established therapeutic monoclonal antibodies when given in combination therapies." As can be seen from Fig. 2D, the high affinity SIRPα polypeptide monomers were not more active than the control, PBS, for phagocytosis. This is contrary to when the SIRPα was fused to an Fc domain or administered in the presence of an antibody comprising an Fc domain (e.g., Figs. 4 and 15). Post-filing reference Weiskopf et al. (Science 341:88, 2013, cited in the IDS filed 3/5/18) is by the inventor and others. It states (p. 89, col. 2), “No substantial phagocytosis was observed upon treatment with high-affinity SIRPα monomers, with dimers lacking Fc chains, or with B6H12 Fab fragments at concentrations that maximally antagonize CD47...”  Therefore, in order for the method of claim 47 to be enabled, it must include for the contacting an IgG Fc domain attached to the high affinity SIRPα polypeptide variant as discussed above or include an antibody comprising an Fc domain. It is maintained that it would require undue experimentation to use the invention commensurate in scope with the claims.


Applicant argues (p. 9, second to last paragraph, of the response filed 1/11/21) that the Examiner acknowledged that the specification is enabling for the use of the high affinity SIRPα polypeptide in the method of claim 47.  The argument has been fully considered, but is not persuasive.  Claim 47 is drawn to a method of increasing phagocytosis of a cell expressing human CD47, comprising contacting the cell with said high affinity SIRPα polypeptide and a pharmaceutically acceptable carrier.  As stated in the previous Office action, first paragraph of the rejection (p. 6) “[T]he specification…does not reasonably provide enablement … for a method of increasing phagocytosis of a CD47-expressing cell wherein the high affinity SIRPα polypeptide is not fused to an IgG Fc domain or is not administered in the presence of an antibody that selectively binds the cell and comprises an Fc domain.”  See also paragraph bridging pages 7-8 of the previous Office action.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee et al. (J. Immunol. 179:7741, 2007, cited in the IDS filed 1/11/21) teaches critical residues in SIRPa for contacting CD47, including S66. However, none of the substitutions set forth in instant claim 27 are discussed (see e.g., Fig. 2 of Lee et al.). Lee et al. does not anticipate or make obvious the instant invention.
US 2012/0189625 A1 and US 2010/0239578 A1 (cited in the IDS filed 9/10/20) teach naturally occurring SIRPα variants (see Figs. 1A-B and Figs. 4 and 8, respectively), which are also disclosed in Takenaka et al., (Nature Immunol. 8(12):1313, 2007, Figures 5a-b, cited in the IDS filed 9/10/20). Only one of the required substitutions, 66T, is disclosed or suggested.  Therefore, neither reference anticipates or makes obvious the instant invention, which must comprise at least two of the specifically recited substitutions set forth in claim 27.
US 6,541,615 B2 (cited in the IDS filed 9/10/20) has variant SIRP proteins, see Figs. 2 and 3, however, they do not have necessary 2 substitutions and are not suggest them. Therefore, the patent does not anticipate or make obvious the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 18, 2021